Title: To Benjamin Franklin from Ginet & Meirieu, 26 February 1784
From: Ginet & Meirieu
To: Franklin, Benjamin


          
            Monsieur
            Paris Le 26 fevrier 1784
          
          Il nous a eté Remis de Bordeaux, une Traite de 670..12/ Tirée par Mr. Jean Bonfield de la de. [dite] Ville, le 27. Janvier dernier, pble. au 20 fevrier ct. à l’ordre de Mr. Jean David Sur Vous; Comme Son échéance aproche, et que n’etant pas Vizée, Monsieur Grand ne Voudroit pas la payer, nous prenons La liberté, de Vous la Remettre cy Inclus, avec priere de Vouloir Bien l’honnorer de Votre acceptation, et nous la Renvoyer ensuite. Permettés, Monsieur, que nous profitions de cette occasion pour Vous Temoigner la parfaite Consideration avec laquelle Nous avons l’honneur d’être Très parfaitement Monsieur Vos Très-humbles et Très obbeïssants serviteurs
          
            Ginet & MeirieuNegts. Rue st. Denis à la Villed’Strasbourg prés la Rue Gréneta
          
         
          Notation: Giner & Meirieu 26 Fevr. 1784.—
        